Earl Warren: Number 37, James P. Mitchell, Secretary of Labor, United States Department of Labor, Petitioner, versus Lublin, McGaughy and Associates. Ms. Margolin, you may proceed.
Bessie Margolin: Mr. Chief Justice, Your Honors. This case presents the question of the applicability of the Fair Labor Standards Act to the non-professional workers employed by an architectural engineering firm. The question is whether such employees are engaged in commerce or in the production of goods for commerce within the statutory terms as specifically defined in the Act. Respondents are -- are on architectural engineering firm which maintains offices in two States, that is at Virginia in the District of Columbia and has overseas associates. Its business consists of preparing architectural and engineering plans and specifications draft and drawing primarily for industrial and Governmental projects as distinguished from residential. Now though respondents take issue with our characterization of the fact, I don't think there's any substantial dispute on as to just what those facts actually are. Our statement in the brief is based largely on the stipulation of facts and on the findings of the two courts below. Respondents admittedly do not confine their operations to a single State and those offices perform substantial work both for out-of-state clientele and for out-of-state construction projects. It's --
Potter Stewart: Would you say that (Inaudible) as for the facts they -- they are fully and fairly stated in terms of this opinion?
Bessie Margolin: I would say that they are fairly stated and --
William J. Brennan, Jr.: (Inaudible)
Bessie Margolin: It is quite extensive and we would say that they're fairly stated. They are all somewhat supplemented by the findings of the trial court and by the stipulation. It's -- there's no question that they deal with those out-of-state clientele and on out-of-state projects and that many of their plans and specifications are prepared -- transmitted out-of-state. I don't think there's any dispute as to those facts. It's also undisputed as to what these non-professional workers do. They do the non-routine -- they do their routine work, the clerical work of routine draftsmanship of the fields that they work that is necessary for the preparation of the plans and specifications. It's also undisputed that substantial amount of their work is for the Federal Government, most of it is for Governmental agencies. 60% of the work with the Virginia office is stipulated is done pursuant to contract with the United States Army and Navy agencies and 85% of the Washington office work is done either for the Army and Navy or for the State, Municipal and Government agencies. Respondents employed --
Felix Frankfurter: What bearing is that on the (Inaudible) -- on the problem of the case that it's done for the Government?
Bessie Margolin: Well, it's the -- I'm coming to the fact that -- that's what require so much of the -- of the interstate transmission of these documents.
Felix Frankfurter: But it is because of that, not -- all I meant to ask is --
Bessie Margolin: Well, and also because --
Felix Frankfurter: -- the facts that it's done for the Government as such that --
Bessie Margolin: I don't think as such but if -- that shows it's very likely to be of a national character and interstate in character.
Felix Frankfurter: I understand that, but as such it's not (Inaudible) you can't associate but as such is a --
Bessie Margolin: It associates that from national and interstate commerce. They employ about 65 to 70 employees, including professional and non-professional, about 30 in the Norfolk office and about 20 in the Washington office and from 15 to 20 employees overseas. I want to emphasize it because I think there's some confusion over the professional exemption and may have been responsible for the decision below. But the case is concerned only with respondents of non-professional employees, not with professional architects and engineers to which qualify on this specific exemption in the Act for any employee employed in a bona fide professional capacity of those terms are defined and diminutive by regulations of the administrator. Respondents admittedly employ quite a number of employees as clerks and (Inaudible) field men and routine draftsmen. And these employees engage in all of the interstate activities that are necessary to conduct the two-state businesses with an out-of-state clientele and overseas clientele. And there's no question but what that requires constant and practice both courts below noticed that requires constant interstate communication and transmission of information and documents. Now, the Government's position is that there's no question but what the activities of these employees, their regular and substantial activities, constitute both engagement in commerce and production of goods for commerce within the literal terms of the Act and within the intent -- the legislative intent in enacting those broad terms. The court below with three separate -- three general separate grounds and several subsidiary grounds on which our contention is based and withdrawn fully into the judicial, legislative and statutory authority for each of those grounds in our brief, I'm afraid are now beyond and obviously the time for oral argument would not permit going into them in detail here. But I believe that the -- the best way to approach the -- the issue here is to consider the basis of the decision of the court below because I think it's the same basic reasoning explained their ruling on each particular grounds of coverage which the Government advanced. And there, the reasoning of the Court was that none of these employees -- none of the employees of this firm were engaged in commerce or in the production of goods for commerce within the Act despite their findings and their recognition of all their interstate activities of individual employees. That none of them was within the coverage of the Act because it viewed architectural engineering work, preparation of plans and specifications as to use this term in essentially local business, an independent enterprise which was engaged in an essentially local business and that any interstate activities that were required to carry on that essentially local business but took the local character and were not -- there was no -- there was no intent despite the language, the broad language of the statute, there was no intent to cover interstate activities which are merely incidental to an otherwise local enterprise. Now, we think that the error of that approach is clear beyond doubt. The Court indicated that it realized that both the statute and that the decisions of this Court has settled the principle that the coverage of this act is to be determined not by the employer business or by the nature of this business but by the particular duties of the employee. The Congress intended that any employee who was regularly engaged in interstate activities within the statutory definition and it said any and each employee should be paid the standard of the Act and that this principle applied even though the employer's business and I think I'm quoting, “even though the employer was not engaged in an industry for taking of interstate commerce.” The Court was also obviously influenced, the court below, by the professional -- by the fact that it felt that professional work is necessarily -- necessarily local apparently.
Potter Stewart: Are you referring to the Court of Appeals?
Bessie Margolin: The Court of Appeals and the District Court.
Potter Stewart: (Inaudible)
Bessie Margolin: No, the District Court went almost entirely off on the (Inaudible) decision which the -- the District Court of Maryland, and also on the grounds that work for military installations could not be within the scope of the Act. The Court of Appeals didn't say anything about either on those grounds because I think it was perfectly clear that this Court's decision in Powell took any thunder out of the argument that because work is (Inaudible) it cannot be for commerce. The Court of Appeals did though follow the lower court to the extent of adopting the reasoning of the -- of the Maryland District Court decision that goods does not include plans and specifications because they are not ordinarily sold commercially to the public generally, and were not articles -- that they represented just the embodiment of the idea and plan to get to that. I did want to make it clear though that all three of the grounds of coverage, any one of the three separately would be sufficient to hold these employees, if you look it to the activities of the employees, with this or either anyone of the grounds will be sufficient to bring them within the coverage of the Act. And so that it is apparent that the Court necessarily went off on an erroneous concept in order to reach the conclusion, it did. Because, if it had looked to the activities of the employee, apparently it considered that the activities of the employees were wholly irrelevant that since this was at this unit and as we say, it's contradicted by the record that it certainly is not a local, essentially a local enterprise with it's two-state organization, its overseas association, its out-of-state clientele, and it's out-of-state projects and its constant transmission of information materials across the State lines that the Court's basic -- factual assumption is contradicted by the record. But, even if the Court was factually correct and if it were an essentially local business, it would not follow that the employees engaged in the activity -- in interstate activities necessary to conduct that business would be outside the scope of the Act provided that they perform their duties were regularly were the intestate activity and not simply a sporadic and occasional. Now we don't claim that because an employee occasionally has to write letters to out-of -- to out-of-the-state for an essentially local business and an occasional sporadic intestate communication brings him in within the Act. But we do claim that where his regular and substantial duty requires continuous and regular use of the intestate channels or activities specifically related to intestate instrumentality, then, he is within the coverage of the Act even though substantial part or most of the employer's business may not be covered by the Act. Now, they -- we think it's significant that of all the numerous decisions of this Court on construing the coverage of this Act, that the only one in which the court below found anything that seemed to substantiate its decision was 10 E 40th Street, Decatur. Now that was the office building's maintenance employee's case which this Court distinguished from the Kirschbaum case, the Kirchbaum being the earliest decision construing the coverage of this Act where the Court first announced the employee test of coverage. And where the Court applied it there to an independent enterprise whose business was certainly no more essentially local than the business and it's certainly more essentially local than the business here because it was maintenance of a -- of a building and rental and maintenance of the building in New York City and in Kirschbaum, the Court held that the maintenance employees' activities were within the coverage of the Act despite the fact that their employer was an independent enterprise and not himself engaged in intestate commerce. Now, the case that the court below relied on was the Callus case which this Court distinguished in a five to four decision I might add on the basis that the evidence of the relationship to intestate production as a tenant was too thin in Callus. And it was too thin because none of the tenants carried on any production in the building and the claim of relationship to commerce being only that the few of the tenants elsewhere carried on for the manufacturing activity. We think that the fact that the court below found it necessary to rely primarily on that decision, if not solely, is indicative of the error of its reasoning. It -- it was impressed apparently with some particular language and particular language it was impressed with in that case was the independent enterprise -- that Callus was an independent enterprise serving a general miscellaneous customer. Well, that language does appear in there and undoubtedly, that was one of the aspects of the case which led the Court to think that the – to rule, this Court to rule that the maintenance of the building was too remote from the commerce. But there is absolutely nothing else in the Callus decision which is at all applicable to this case. In Callus, neither the employer nor the employees were engaged directly in any interstate commerce. It was just the same relationship which was all that was urged. And if that language -- if that language cannot be taken out as a test of determining coverage of employees who were directly engaged in interstate activity, it's clear beyond doubt from the numerous decisions both from this Court and all of too many lower court decisions even to cite, holding the Act applicable to employees of businesses which are independent enterprises and which serve a general miscellany of customers.
Speaker: Could you address yourself with a little more particularity to the stenographers (Inaudible)
Bessie Margolin: The stenographers there, well it was, the finding below was that there was constant communication required between the two offices and with out-of-state clientele. They typed up the specifications and the explanations and I'm sure, Your Honors know what these bulky specifications are. They did the typing, preparing of the -- of a great deal of materials in the specifications. They handled the office calls, they made up the payrolls for both offices and for overseas employees, and it's -- in fact the District Court said it's freely conceded that the clerical workers engaged in -- in this -- regularly in this all with interstate communication correspondence and transmission of documents.
Speaker: Do you rely particularly as far as that -- they are concerned on the relationship with the specifications or do you --
Bessie Margolin: We rely on both. Because they --
Speaker: General correspondence for example, is that --
Bessie Margolin: Well, in this case, we certainly don't have to rely on general correspondence although we say it's certainly related to the fact that this was an interstate operation. But, they typed -- they actually typed up great part of the materials that went into the plans and specifications and they handled, they put the calls, all the interstate calls through as a private line between the two offices which was in constant use and they handled the interstate communications call. And they took -- the Bookkeeper's took -- prepared the payroll for all the employees in the District of Virginia and overseas, they arranged for sending the checks out and I believe the Court is bringing the findings as they stated in the District's opinion as well as the Court of Appeals will see that there is considerable there besides mere correspondence. Now, I don't want to shy away from that question because I think that if an employee is constantly engaged in handling the interstate correspondence for a friend, that that particular employee would be within the terms and coverage of the Act. And I base that on the language of the Act and the legislative history too that this -- the language says every employer shall pay each of his employees and no employer shall fail to pay at any of -- of the employers for Section 6 and 7. And --
William J. Brennan, Jr.: Well, Ms. Margolin, I -- I gather by from what you said that -- and perhaps the stenographers and secretaries in law firms who do a great deal of typing of correspondence that goes in interstate channels?
Bessie Margolin: I think if you have a law firm that has a substantial out-of-state clientele and does regularly or substantially have to use its employees for interstate correspondence and communications, I don't think the law firms themselves would be or have been shocked to learn that -- that those employees are --
William J. Brennan, Jr.: How do you find that? Has the department --
Bessie Margolin: The department has held that a law firm that -- that has substantial interstate clientele or substantial business where they have employees who are regularly used to handle that interstate correspondence and interstate communication, those employees are covered.
Felix Frankfurter: How about the -- the Washington D.C. offices of New York and Chicago firms? I suppose this -- I hope I know but I don't. Does the statute apply in the House of the Districts without any problems of interstate?
Bessie Margolin: I think that's explicit.
Felix Frankfurter: I think it is --
Bessie Margolin: I think it is --
Felix Frankfurter: So my question is taken care of so to speak the clerical and stenographic reporter in Washington offices or New York and Chicago firms wouldn't raise (Inaudible).
Bessie Margolin: I think if there's constant communication between the offices that they would be clearly covered.
Felix Frankfurter: But I haven't -- but necessary if the Act applies to the different employees?
Bessie Margolin: Oh, it doesn't apply to these internally. No, no. They have the same --
Felix Frankfurter: Well then they do have the same problem.
Bessie Margolin: They have the same problem.
Felix Frankfurter: And to pursue Justice Brennan's question have those situations administratively occurred namely, the clerical and stenographic reporter that -- I don't know how many in Washington's substations of New York and Chicago firms, San Francisco firms do that?
Bessie Margolin: Well, we certainly have had the problem administratively and we held –
Felix Frankfurter: They are covered.
Bessie Margolin: They have -- we held they are covered. The things that --
William J. Brennan, Jr.: (Inaudible) litigation about --
Bessie Margolin: Yes. There has been some litigation and -- and that some of the Districts Courts and some of the decisions were not on the opposing counsel have -- we have not instituted actions out there. I think they are usually employee actions and a couple of cases that have gone off on the basis that it was just sporadic and related to one specific local, the Kelly Ford and Davis cases which where they have one specific local construction project and the correspondence related simply to that. We have now as I believe -- I have been informed that we don't have trouble as to those that use employees continuously in interstate communication. Now, the legislative history I think makes it clear that -- that Congress intended to bar to closing interstate channels of transportation, communication and transmission to close it to employment under substandard conditions. And this language of applying it to each and any employee was very deliberately chosen over the employer language and -- insofar as anything was spared about closing the channels of interstate commerce, it was made clear that Congress intended to go and as Court has said to the farthest reach it intended to go to the constitutional limits of prohibiting any employer who wanted to use the interstate channels of commerce, transportation and communication. Any employer who wanted to use -- to use those had to do so under the prescribed labor standard.
William J. Brennan, Jr.: Well, I gather on this record if that is correct on these facts that the coverage without reference to the question where the specifications and plans were goods.
Bessie Margolin: There is certainly as to some of the employees.
William J. Brennan, Jr.: What about that? And so I wanted to ask, there are standard rules that might not be true?
Bessie Margolin: Well, it might not be true as to -- well, there are usually two or three grounds on each group of employees. The field men have considerable interstate travel for example. The draftsman I think would have to rely on the fact that they prepared materials for these plans and specifications and so the draftsmen would raise that in that problem. I see that I have only about five minutes which I would appreciate reserving for rebuttal.
Earl Warren: You may. Mr. Hofheimer, you may proceed.
Alan J. Hofheimer: Thank you Mr. Chief Justice, may it please the Court. This is a case that has been brought with two parts by the Labor Department against an independent engineering and architectural firm just as local we submit as any architectural and engineering firm maybe. It was started off in Norfolk and eventually enough business was produced up here in Washington to open a branch in Washington. There are I think about 20 employers in Washington office now and about 30 in the Norfolk office. Since the Washington office was opened, this firm has taken on some engagements overseas that as a subsidiary firm as or that one of the partners has been over there attending to it for the United States Government, for the army and it was stipulated I believe that those employees didn't enter into this controversy at all. Now, the Department of Labor has built up a vast empire here or attempted to of architects and engineers who are doing business from one state to another and are doing business almost internationally. We submit that the record doesn't show that, we submit that the stipulation doesn't show it and also, that seven of witnesses in addition to the stipulation that were put on in a District Court by the Labor Department did not bear out the Labor Department's intention in this respect. It is purely a local firm with the Branch office in Washington. Now, I said at the out set that the Labor Department had launched the two prong attack upon this firm and I say that advice only because –
Earl Warren: We'll recess now Mr. Hofheimer.